         Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 1 of 15




                       UN    THE UNITED STALES DISTRICT COURT
                           FOR THE WFSTFRN DISTRIT OF TEXAS
                                     AU ST iN DIVISION                                2OJ9AtJt2O            PM   I:   3
                                                                                       CLErf,
                                                             §
                                                                                     WESTE1H      I:         C:
      GREGORY ROYAi.,                                        §                         BY

                                                             §
              Plaintiff,                                     §


                      'I.
                                                             §
                                                             §
                                                                          9cVO8_2RP
                                                             §
      INTEGREON, INC.,                                       §

              Defendant, individually and jointly.            §
                                                              §
      MARNI HELFAND,                                          §
                                                              §
              Co-Defendant, individually and jointly,         §
                                                              §
      HAlLEY CHOl, ,.,                                        §
                                                              §
              Co-Defendant, individually and jointly,         §
                                                              §
      CATHERINE F[tJGHE S,                                    §
                                                              §
              Co-Defendant, individually and jointly,         §
                                                              §
      JASON GUCKERT,                                          §
                                                              §
              Co-Defendant, individually and jointly,         §
                                                              §
      ANGELA ABNEY,                                           §
                                                              §
              Co-Defendant, individually and jointly,         §
                                                              §
       (Other individuals to be discovered and named          §
       during discovery in this proceeding as                 §
       co-defendants, mdi vi dually and j oi lilly),          §
                                                              §
                                                              §


                                  VERIFIED COMPLAINT

       Plaintiff (Iregorv Royal. proceeding pm      ye.   biinus this action pursuant to 1 itle    \ll of
the Civil Rights Act of 1964, as amended. 42    USC §2000e ci seq to remedy acts of
                                                                          ,




                                The Plaintiff requests a trial by jury.
            Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 2 of 15




employment discrimination. ham ssment, hostile envu'onrnent, and retali anon based upon his

and race, defamation per se. and nienti onal i nil icti on of emotional distress perpetrated against
                                       i




him b lntegreon, Inc. and its agents and deci Si onmakers/pol i cymakers \1arni I lelfand, I lai ey   I




Choi, Catherine F:iuzhes, Jason Guckeri, and Anuela Ahney.

                                             Statement ol' Facts

2.     At all times material, plaintiff Gregory Royal is a resident of the state ot Texas having

address located at 8100 N. Mopac Expy, Apt. 277, Austin, Texas 78759.

3,     At all times material, lntegreon, Inc. is a business operating in the state of Texas and

under its laws having physical address located at 9001) Spectrum Drive, Austin, Texas 78717.

4.      At all times material,      eodefcndant Marni l"lelf'and, individually and as a Joint toi'tteasor,

was the General Counsel for Iniegreon. Inc.

5.      At all times material, codetendant Haley Choi, individually and as a joint tortfeasor,

was an agent of' Integreon, Inc employed at its Austin facility located at 9900 Spectrum Drive,

Austin, Texas 78717.

6.      At all times material. codei'endant Catherine Hughes, individually and as a joint

tortfeasor, was an agent of' Integreon, Inc. employed at its Austin facility located at 9900

Spectrum Drive, Austin, Texas 78717

7.      At; all   times material, co-defendant Jason (3uckert, individually and as a joint tortl'easor,

was an agent of Integreon, Inc. employed at its Austin facility located at 9900 Spectrum Drive,

Austin, Texas 78717.

5.      At all times material, co-defendant Angela Abney, individually and as a joint toutfeasor,

was an agent of integreon, Inc employed at its Austin facility located at 9900 Spectrum Drive,

Austin, Texas 7871 7.

6.      1   vas employed     with   lniegreon. Inc from    30 May    2018        17   August 2018


                                       The Plaintiff requests a trial b\   jur
              Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 3 of 15




7.       During my employment          1   was treated negatively and discriminated and retaliated

against because of my race.

8.       A white male was allowed to          anofott and not performed his job duties with Catherine
Fluthes and      lntereons know1edie. The white male's             flrst name is "Jason" and his last name

is unknown at this time. Therein my EEOC complaint                 I   inadvertently listed his name as

"Michael" but that was in error.

9.       The white male remained unscathed and without disciplinary action by Integreon at

least until I raised the issues of not being given necessary tools to perform the job, harassment.

and discrimination.

10.      At all times material, lntetreon exercised authority and control over the electronic

document reviewers including me.

     I   From about the June 20 8 to Auanst 201 8.
                                   1                         1   watched Catherine lughes observed Jason
                                                                                      I




being away from his desk and not periorming his lob duties as a document reviewer. Catherine,

to my knowledge and based on Jason's represeni:ations. Hughes never spoke to Jason about his

job pert orrnance.

12.      1   wat;ched the interactions of Jason and Catherine Hughes weekly. It was so remarkable

to me that Catherine F:iuL;hes allowed Jason to goof-off on a daily basis and not periorm any

meaningful document review that I began to ask Jason at every observation between he and

('atherine Hughes, Did you get in trouble" Jason responded to each questioning with                  a No,

she does not care.

I   3.   Catherine Hughes and other agents of ineegreon, such as Angela Abney (a Review

Manager), treated nonbl ack electronic reviewers differently and more favorably than

black/African American electronic reviewers, particular! in di sci p1 mar matters.




                                       The Plaintiff requests a trial by inn
            Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 4 of 15




1   4.   During or about the week helbre 4 July 201 8, completed electronic review of nine
                                                                   1




thousand (9000) documents.

15.      Because of my race, African American/Black,                   I   was held to a different and adverse

standard whereby, Catherine Hughe, Jason Ciuckert, and Angel a A hney stereotyped me based

on my race and concluded that         I   was not intelligent to review documents at the very fast/high

rate to achieve having reviewed 9000 documents

I   6.   On or about 2 July 2018, Catherine Hughes hovered above mc and about my immediate

area shouting out, I'm concerned about those nine thousand does                          ... i'm   concerned about those

nine thousand docs, She repeated this over and over. Hughes did not customarily pass my desk

from behind but along the aisle adjacent the conference rooms where she did not deserve the

document reviewers

17.      Catherine Hughes held conference with an attorney for the law firm that litigated the

respective civil case about my reviewed 9000 documents

18.      Cathedne liughes told a Scott (last name unknown). a QCer, 'The attorney told me to

send him an email when        I   got home.' Catherine departed h.r the workday.

19       On or about   3   July 2018, upon ent:ering the review room and aisle directly in front of

my desk. Scott, the QCer, shouted to Catherine Hughes, Are we going to review the rest                            of his

documents i;oday'?'

20.      Catherine Hughes replied to Scott, 'No, we are just going to leave that alone, But

Catherine Hughes, Angela Abney, Scott (last name unknown) and Jason (iucketi therea0;er

began to harass and continue their discrimination             1w   incessant nioni toring using the Relativity

tool.

2 1.     The Relativity tool slows the document reviewers thi ii client computing device to a drag

or consistent   hangi.e. extremely poor response time basically a failure of the device
                                                            4
                                          The Plaintiff requests a trial b\     jul'..
              Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 5 of 15




22.      From on or about   3   July 2018 to 16 August 18, Catherine Hughes and other integreon

agents and representatives discriminated against me based on my race Catherine !luhes lead

and directed other Integreon employees to inhibit my rate of document. review by constantly

and consistently monitoring my computer and electronic review tool. Relativity. Relativity

SlowS   down considerably with constant monitori ntt the slow response becomes easily

noticeable

23.      Catherine Hughes and others spread gossip and defamatory statements about nie

throughout Integreon to shed me in a false light.

24.      Catherine Hughes lead a systematic and continuous conspiracy to sabotage my success

and t;enure at integreon motivated by a racist animus.

25.      1   also overheard Angela Ahney as she and another Integreon Reviewer walked behind

my chair and passed me Angela Abney stated to the other Integreon Reviewer, That's 180K

hell never see. This was on the same day that coniplained to Haley Choi about the ti!ing
                                                     I




computing device and not being able to perform my ob duties because lntegreon failed to

provide me with the proper tools necessary to do my work.

26.      Angela Ahney was present during that meetin          .   I   complained that integreon

iiitentional lv and maliciously assigned extremely large documents to            ne that integreon
Reviewers knew would crash m coniputing device, and that integreon Reviewers did so that

Integreon could build a case to argue that my review rate was low and more              SC)   to defame me in

front ol' the attorney and law Orm that had inquired about the 4000 documents.

27.      1   complained that integreon aeents and representatives Catherine Hughes, Angela

Abney, Jason (iuckert, and Scott (last name unknown), among others, t;reated me negatively

and di tierentiv than they treated nonbl ack document cvi ewers




                                    The Plaintiff requests a trial by jury.
              Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 6 of 15




28.     These intereon aaerils and represeneat yes engaged in svsternai ic and Continuous

discrimination motivated by their racist ani mus and based on my race as an African American.

29.     The emails between Marni Helfand, General Counsel for Inteweon. and Julie

Laufi,nber, Human Resources for lntcreon where their reasons for termination are in conflict.

Laufenberg alleges that      1   was discharged because of my work periorniance, i e. low review

rate however, Helfand alleges that Integreon would not terminate me for an alleged low review

rate.

30.     Both a1lced that I was terminated because threatened to sue Integreon, but my
                                                             1




stating that I would bring a civil lawsuit based on discn ni mat on. harassment. and hostile

environment did not occur until after I was terminated on August 17, 2018.

31      1   had also complained man times about not being given the pioper tools to perl:orm my

job duties

32.     Nonblacks who sat immediately besides me, and therefure likely on the same subnet,

did not experience the same or similar problems.

33,     The slow response and failures continued until Integreon discharged unlawfull and in

retaliation   fur   my complaining about racial discrimination. harassment, and a hostile

environment.

34.     ADMiSSiONS BY ITE.GRFON: Catherine Hughes denies that she was talking to any

attorney about the 9000 documents that I reviewed. Catherine Hughes stat:es that she was

talking about another document reviewer.

35.     At issue is who was she speaking about and to what attorney was she discussing the 900

documents.

36.     She and tntegreon do not deny that she was discussing )000 documents and a particular

reviewer with an attorney of the law firm over the project

                                                         6
                                       The Plaintiff requests a trial by   jur.
                 Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 7 of 15




 7          VImi     lid   land, General Counsel for Integreon. admitted to Karen    3.   Porduny F;sq.,

President of Svneriv Legal StafOna. that intenreon did not and would not have teiminated me

for an alleged low document            mcvi ew    ate.

38.         I'vlarni [-lelfand   alleged that Integreon discharged me because I had threatened to sue

Integreon. integreon. however, discharged me prior to any statement &om me that: I would

brinu   a   civil lawsuit based on discrimination against integreon,

39.         1   was discriminated against based on my race (Black/African-American) and retaliated

against based on assumption that I was going to file a discrimination/civil suit, in violation of

Title VII of the Civil Rights Act of I 964, as amended.

                                                  Count One
                            Discrirn ination Based on Race against ntegreon, I nc)


40.         The foregoing paragraphs 1-39 are realleged and incorporated by reference herein.

41          integreon, Inc. via its agents discriminated against Plaintiff Gregory Royal based on his

race.

42.         The foregoing paragraphs are realleged and incorporated by reference herein.

43          Plaintiff Gregory Royal is      a    member of a protected class.

44.         Plainti If Gregory Royal performed his job satisfactorily based on the tools provided to

him to pei4on'n his ob,

45.         i'lajntjff Gregory Royal was unlawfully discharged because he engaged in activities

protected under Title Vii such as reporting and complaining about harassment, discrimination.

hostile environment, and retaiiat:ion by Integreon's agents.

46.         Plaintiff Gregory Roya.l was treated differently than whites and non-blacks, for

example. Jason 'who was allowed to goof off at work without performing document review but

collect a paycheck for hours 'unworked by Integreon


                                                              7
                                          'l'hc Plaintiff requests a trial by jui'
          Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 8 of 15




                                      Count Iwo
                    (Harassment Based on Race against lntegreon Inc.)

47.    The foregoing paragraphs 1-46 are realleged and incorporated by reference herein.

48.    Integreon, Inc. \'ia its agents harassed Plaintiff Gregory Royal by spreading negative

gossip dethniing him throughout Integreon and sabotagiig        ii s   production rate by assigning

extremely large documents of over 600 pages and greater than           10   \'Iegabvtes while non-black

reviewers were assigned documents of less than 20 pages and no more than one megabyte in

size

49.    lntegreon. Inc. via its agents harassed Plaintiff Gregory Royal by misusimliz the

Relativity monitoring tool and neatively degrading the computer spertorniance used by

Gregory Royal

                                      Count Three
                (Hostile Environment Based on Race against lutegreon. Inc.)

50.    The foregoing paragraphs -49 are realleged and incorporated by reference herein.

                                         Count Four
                     (Retaliation Based on Race against Integreon, Inc.)

51.    The foregoing paragraphs i-SO are reaiiegecl and incorporated by reference herein.

52.    Plaintiff Gregory Royal engaged in protected acti' ity by reporting harassment, hostile

environment, and complaining that he was being discriminated against because of his race.

 3.    Mamni   ilelfand, General Counsel for Integreon, admitied that Plaintiff Royal was

discharged because he engaged in priected ac6viiv

                                            (ount      Five
               (Deiamaton Pci Sc agamsi        gaLns1    Marni Ilelland Indiidnalh)

54.    The foregoing paragraphs 1-53 are realleged and incorporated by reference herein,




                                                   8
                                 The Plaintiff requests a trial h' ury.
          Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 9 of 15




55     Marni I lelfand made statements she knew to he false at the time she made them to

Karen Pordum, owner of Synergy Legal Siaflng.

56.    Because of Marni Flelfand's untrue statements, Synergy Legal Staffint. has not

communicated with Plaintiff Greaory Royal and has not oflered or staffed him on any other

subsequent projects.

57.    Plaintiff Gregory Roal has suffered economic losses as well as emotional and mental

distress and physical sickness including depression.

                                            Count Six
                         (11   El) against Marni Helfand, individually)

58.    The foregoing paragraphs 157 are realleged and incorporated by reference herein.

59,    Marni Helfand intended her untrue statements to cause Plaintiff Royal emotional,

mental, and physical sickness and illness.

6(1.   She made untrue statements to intimidate and cause fear in Plaintiff Royal so he would

not file his Title VII complaint against Integreon.

61     Marni Helfand acted intentionally and/or recklessly because she did not investigate and

actually review all facts, evidence, documents,     lo.&s,   and records before making her untrue

statements to Karen l'ordum.

62.    Marni Helfand's conduct constitutes extreme and outrageous conduct on part of a

general counsel for a corporation and an attorney

63.     Marni lelfand's conduct directly and proximately caused Plaintiff Royal to suffer
               I:




emotional, menial, and physical distress.

64.     Marni Flelfand s conduct also directly and proximately caused Plaintiff Roal to suffer

depression, insomnia, and nausea on a nightly basis

                                        Count Seven
                        (lIED against Catherine Hughes, individually)
                                                     9
                                   The Plaintiff requests a trial by   jur.
           Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 10 of 15




65,     The foregoing paragraphs 1-53 are realleged and incorporated by reference herein.

66.     Catherine Huahes intended her untrue statements to cause Plaintiff Royal eniotional,

mental, and physical sickness and illness.

67.     She made untrue statements to intimidate and cause fear in Plaintiff Royal and to harass

him as a black male.

68.     Catherine I lurhes misused the Relanvitv tool to knowinuly and maliciously cause a

degradation of Plai nh   it'   Royal     s   compw em and to sabotage his job performance

69.     Catherine Hughes acted intentionally and/or recklessly by defaming Plaintiff Royal

before the attorney at the law firm with statements she knew to be untrue at the time she made

them

70.     Catherine Hughes' conduct constitutes extreme and outrageous conduct because she

sought to unlawfully fiarce      P1 ai   ntiff to review documents at          a   slower pace to cheat and steal

money away from the law firm and client and to deforne Plainti if' Royal before the law firm

71      Catherine 1 lughes' conduct directly and proximately caused Plainti if' Royal to suffer

emotional. mental, and physical distress.

72,     Catherine Hughes' conduct also directly and proximately caused Plaintiff Royal to

suffer depression. insomnia, and nausea on                a   nightly basis.

                                                        Count Eight
                                (IIEI) against Angela Abney, Individually)

73,     The foregoing paragraphs 1-53 are realleged and incorporated by reference herein

74.     Angela Abney intended her untrue statements to cause Plaintiff Royal emotional,

mental, and physical sickness and illness,

75.      She made untrue statenients to intimidate and cause fear in Plaintiff' Royal and to harass

him   as a black male.

                                                                10
                                             The Plaintiff requests a trial by iury.
          Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 11 of 15




'76,    Angela Abney misused the Relativity tool to knowinly and maliciously cause a

dearadation of Plaintiff Royal's computer and to sabotarze his job pertbrniance.

77.     Angela Abney acted intentionally and/or recklessly by defaming Plaintiff Roal before

the attorney at the law firm with statements she knew to he untrue at the time she made them.

78.     AngelaAh neys conduct constitutes extreme and outrageous conduct because she

sought to unlawfully force Plaintiff to review documents at a Slower pace to cheat and steal

money away from the law firm and client and to defame Plaintiff Royal before the law firm.

79.     Angela Abney's conduce direct;ly and proximately caused Plaintiff Royal to suffer

emotional, mental, and physical distress

80.     Angela Abney's conduct also directly and proximately caused Plaintiff Royal to suffer

depression. insomnia, and nausea on       a   nightly basis.

                                                 ('ount Nine
                              (11 El)   gtinst Hales ( ho lndi iduall's')

$   1   The foregoing paragraphs 1-53 are realieged and incorporated by reference herein.

82,     Haley Choi intended her untrue statements to cause Plaintiff Royal emotional, mental.

and physical sickness and illness

83      She made untrue statements to intimidate and cause fear in Plai ii6ff Royal and to harass

him as a black male.

84.     lIaley Choi directed her subordinates to misuse the Relati;it.y tool to knowingly and

maliciously to cause   a   degradation of Plaintiff Royal's computer and to sabotage his job

pert orm atice

$5.     Haley Choi directed her subordinates to place Plaintiff Royal's computer on a subnet

and or port having a much slower i'esponse time than nonwhite document reviewers to cause a

degradation of Plaintiff Royal's computer and to sabotage his job pertormance.


                                                        II
                                    The Plaintiff requests     a tnal h\jur'
            Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 12 of 15




86.    1   ialey Choi acted inientionafl and/or recklessly by defaming Plaintiff Royal before the

attorney at the law firm with statements she knew to be untrue at the time she made them.

$7.    Haley ('hoi 's conduct constitutes extreme and outraizcous conduct because she sought

to unlawful ly force Plaintiff to review documents at a slower pace to cheat and steal money

away from the law firm and client and to defame Plaintiff Royal before the law firm.

88,    Haley Choi's conduct directly and proximately caused Plantift Royal to suffer

emotional mental, and physical distress.

89.    Haley Choi's conduct also directly and proximately caused Plaintiff Royal to suffer

depression, insomnia, and nausea on a nightly basis

                                           Count Nine
                           (IIEI) against Jason Cuekert, individually)

90,    The foregoin paragraphs      I   5$ are realleged and   incorporated by reference herein

91     Jason Guckert intended his untrue statements to cause Plaintiff Royal emotional.

menial, and physical sickness and illness.

92.    He made untrue statements to intimidate and cause fiar in Plaintiff Royal arid to harass

him as a black male.

93.    Jason Guckeri on a weekly basis cyher stalked Plaintiff Royal.

94,    He misused the Relativity tool to knowingly and maliciously to cause a degradation of

Plaintiff Royal's computer and to sabotage his job performance

94.    Jason (Iuckert acted on his racist stereotypes and racist animus against a black male.

95.    Based on his racist animus against a black male, Jason Guckerl; constantly rushed to

Haley Choi to defame and disparage Plaintiff Royal of' not being able to "read and review

documents" faster than Jason (iuckert.




                                                    12
                                  The Plaintiff requests a trial b   inn.
            Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 13 of 15




96,       Plaintit'f Royal overheard Jason Guckert cry out to Haley Choi, "There is no way he is

reading those documents that fast" and "No one can read that fast                he must he

cheating       and not reading the documents"

95.       Jason Guckert acted intentionally and/or recklessly by defanii nir Plaintiff Royal before

I   lalev Choi with statements he kne    to be untrue at the dnie he made them

96.       Jason Guckert s conduct constitutes extreme and outracous conduct because he sought

to unlawfully force Plaintiff to review documents at a Slower pace to cheat and steal money

away from the law firm and client and to defame Plaintiff Royal before the law firm.

97,       Jason Guckert's conduct directly and proximately caused Plaintiff Royal to suffer

emotional, mental, and physical distress.

98.       Jason (Juckert's conduct also directly and proximately caused Plainti ff Royal to suffer

depression, insomnia, and nausea on a nightly basis

                                          JURY l)F1A I)

The Plaintiff requests trial by jury.

          WHEREFORE, the Plaintiff Gregory Royal prays that this Honorable Court award him;

(a)       The sum of $500,000.00 to be awarded against Integreon, Inc. in compensatory

damages of loss salary: emotional, mental, and physical distress and injuries suffered because

of the discrimination, harassment, hostile environment, and retaliation:

(h)       Punitive damages tobe awarded against lntegreon. Inc as a multiple factor of 2x, 3x,

4x,   5, Ô'c, 7x, Sx, or Ox times the amount of the compensatory darnaes to he determined by a
jury to deter such future mi sconduc t

(c)       The sum of $500,000.00 to he awarded against Mamni Helfand, individually, in

compensatory damages because of her defamation per se,



                                                     '3
                                   The Plaintiff requests a trial   b'   jury.
             Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 14 of 15




(d)        Punitive damages to be awarded against Marni Ilelfand as a multiple factor of 2x, 3x,

4x. x, 6x. 7x, Sx. or 9x times the amount of the compensatory damages to he determined by                             a


jury to deter such iui.ure misconduct:

(e)        The sum of $500,000.00 to he awarded against Catherine Hughes, individually, in

compensatory damages because of her defamation per se,

(f         Punitive damages to be awarded against Catherine Hughes as a multiple factor of 2x,

3x,    4, 5x,    x, 7x.   8x,or   Ox   times the amount of the compensatory damages to he deCermined

by     ajury to deter such future misconduct:

(g)        The sum of $500,000.00 to be awarded against Haley Choi, individually, in

compensatory damages because of her defamation per se

(h)        Punitive damages to be awarded against lialey ('hoi as a multiple factor of 2x, 3x. 4x,

Sx, ôx,    7. 8x, or Ox times the amount ot         the compensaio        damages to be determined by          a   jury

to deter such future misconduct.

(i)        ['he sum of 500,O00.00 to he awarded against Angela Abney, individually, in

compensatory damages because of her defamation per se:

t,j)       Punitive damages to be awarded against Angela Abney as                   a   niultiple factor of 2x, 3x,

4x, 5x,    ox.   7x, 8x, or Ox times the amount of the compensatory damages to be determined by a

j ury to   deter such future misconduct:

(k)        The sum of $500,000.00 to be tuarded aLainsl Jason (Juckert. individually, in

compensatory damages because of her defamation per se:

(I)        Punitive damages to be awarded against Jason Guckert as a multiple factor of 2x, 3x,

4x, 5x, Ox. 7x.     8,or Ox times the amount of the compensatory damages to he determined by a
jury to deter such future misconduct:

(in)       costs and reasonable attorneys fees incurred with this lawsuit with interest thereom and

                                                            14
                                          The Plaintiff requests a trial by Jury.
         Case 1:19-cv-00822-RP Document 1 Filed 08/20/19 Page 15 of 15




(n)    other damages and further rehet as deemed


                                               Respectfully submitted,


                          Zo   A-cj4    41f




                                               8100 N. .Mopac Expy., Apt. 277
                                               Austin, Texas 78759
                                               (737)808-6700

FOR SWORN ACCOUNTS:
        Said l'laintiff in the above entitled and numbered cause, being duly sworn by me, the
undersigned authority, upon oath, says that the facts as stated in the above instrument ofwnting,
are within the knowledge of said affiant, and are true and correct.

       SWORN TO AND SUBSCRIBED BEFORE ME, to certify which witness my official
hand of office, this day of August, AD 2019.



NRiLicli'or
Travis Cou   ', Texas
                                                                         CLERK OF COURT
                                                                     Civil or Small Claims Court




                   COOl




                                                   I5
                                 the Plaintiff requests a trial b jury
